Citation Nr: 0407077	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  02-06 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a heart disorder.  

2.  Entitlement to service connection for a pancreatic 
disorder.  

3.  Entitlement to service connection for osteopenia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active duty in the U.S. Marine Corps from 
June 1992 to December 1993, at which time he was separated 
for disability, somatoform disorder with spastic colitis.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the RO.  
This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran when 
further action is required on his part.  

The veteran has again raised a claim of entitlement to an 
increased rating for his service-connected somatoform 
disorder with collagenous colitis.  That matter is referred 
to the RO for appropriate action.


REMAND

Prior to the filing of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  Regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The VCAA and the implementing regulations are applicable to 
the issues on appeal and provide that VA will assist a 
veteran in obtaining evidence necessary to substantiate each 
of his or her claims on appeal, but is not required to 
provide assistance to a veteran where there is no reasonable 
possibility that such assistance would aid in substantiating 
a claim.  Regulations also require VA to notify the veteran 
and the veteran's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board has determined that additional notification and 
assistance to the veteran is required pursuant to the above 
prior to Board consideration of the veteran's appeal.  

First, the veteran has not been specifically informed of the 
nature of evidence needed in connection with his appeal or 
whether he should submit such or VA will obtain such on his 
behalf.  As such, further notification under the VCAA is 
indicated.

Second, the veteran claims entitlement to service connection 
for three disabilities, a heart disorder, a pancreatic 
disorder and osteopenia.  He has identified a service medical 
record dated in June 1993, in his possession, that he states 
shows the existence of a heart abnormality.  Such does not 
appear to be associated with the service medical records in 
the claims file.  The veteran has also asserted in-service 
treatment for his other claimed disabilities and has denied 
the use of steroids, to which diagnosed osteopenia has been 
attributed by a competent medical professional.  The veteran 
should be given the opportunity to provide a statement 
clarifying the above and to provide further identifying 
information and/or to submit relevant service records as well 
as any additional relevant evidence such as opinions tending 
to show the existence of the currently claimed disabilities 
and a nexus relationship between such and either active 
service or service-connected disability.

Third, in light of the fact that the veteran is service-
connected for a somatoform disorder, with symptoms primarily 
affecting the gastrointestinal system, and since he has 
asserted a relationship between such and the currently-
claimed disabilities, a VA examination would be useful to 
ascertain the existence and etiology of the claimed 
disabilities based on consideration of a complete and 
accurate history.



Accordingly, this case is REMANDED for the following:  

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159.  It should inform the veteran 
that competent evidence of existing 
osteopenia, a pancreatic disorder and a 
heart disorder, and competent medical 
evidence relating such to service or 
service-connected disability is required 
in his appeal.  The RO should advise the 
veteran as to what evidence VA will 
request on his behalf, what information 
is required from him, and what evidence 
he himself should submit.  The RO should 
also request the veteran to submit any 
evidence he has that he would like 
considered in connection with his appeal.

2.  The RO should specifically contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
medical providers who have treated or 
evaluated him for any heart disorder, 
pancreatic disorder or osteopenia.  The 
RO should advise the veteran as to the 
dates of record from Drs. Weinstock, and 
Gorrepati, as well as University of Iowa 
Health Care; Gastroenterology 
Consultants; Methodist Medical Center of 
Illinois; and Midwest Urological Group, 
which are already of record.  The RO 
should take the appropriate steps to 
obtain identified records not currently 
associated with the claims file.

3.  The RO should also specifically 
request the veteran to submit the June 
1993 service record he references as 
establishing the existence of a heart 
disorder, as well as any other service or 
other records in his possession showing 
in-service treatment or diagnosis for any 
of his currently claimed disabilities.  
The veteran should also be invited to 
submit medical evidence of a causal 
connection between currently diagnosed 
osteopenia, a heart disorder and a 
pancreatic disorder and his active 
service or his service-connected 
disability.  

4.  Upon the completion of the above, the 
veteran should be scheduled for 
appropriate VA examination(s) to confirm 
or refute the existence of osteopenia, 
any disorders of the heart, and any 
pancreatic disease, and to obtain an 
opinion as to the etiology of such if 
identified.  The entire claims file must 
be provided for review.  Any indicated 
tests and studies should be accomplished, 
to include any specialist examinations 
deemed necessary.  The examiner(s) should 
include a specific opinion as to whether 
the veteran currently manifests 
osteopenia, any disorders of the heart, 
or any pancreatic disease.  For each 
identified disability the examiner(s) 
should state whether it is more likely, 
less likely or at least as likely as not 
that such had its onset during or is 
related to active service, or, whether 
such is related to the veteran's 
somatoform disorder.  A rationale for all 
conclusions reached should be provided.  

5.  The RO should then review the claims 
file and readjudicate the claims on 
appeal based on review of the entire 
evidentiary record.  If the benefits 
sought are not granted to the veteran's 
satisfaction he and his representative 
should be provided a supplemental 
statement of the case, with an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


